NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any c ourt." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3466-17T3

IN THE MATTER OF ALAN
BRUNDAGE, JOHN LADUCA,
ROBERT CARNEY, III, MATTHEW
TIEDEMANN, RONALD SALZANO,
JOHN BAKER, GARY BENDIT,
CHRISTOPHER CHAN, JASON
GRETKOWSKI, MICHAEL MARCINIAK,
JUSTIN GARCIA, PETER BONGIOVANNI,
CHRISTOPHER SULLIVAN, PETER
FLANNERY, ROBERT HINTZEN, ANDREW
KARA, ALEX ECHEVARRIA, MATTHEW
BARTLETT, WILLIAM MCMONIGLE,
FRANK CANEJA, CHRISTOPHER TINIO,
MICHAEL DEVINE, JOHN PALETTO,
JEREMIAH NAYDA, DENISE R. RYABY,
THOMAS MILLER, BRUCE REED, DANIEL
ANTINORI, STANISLAV TOVBIN, GABRIEL
R. ESCOBAR, FRANK CARRAFIELLO, DARIO
A. VARGAS, VINCENT MAYO, VICTORIA
ALBERTO, JAMES E. SMITH, JOSEPH
PRIDE, ROBERT ESPINOSA, JAMES MULLIN,
DANIEL SANSAVERE, JACEK DEMCZUK,
SARA TORO, WENDY TINIO, GIDGET-ANN
PETRY, OSCAR LOPEZ, and BERGEN COUNTY
SHERIFF'S OFFICE.
__________________________________________

                Submitted February 10, 2020 – Decided June 29, 2020
            Before Judges Rothstadt and Moynihan.

            On appeal from the New Jersey Civil Service
            Commission, Docket No. 2018-307.

            Loccke Correia & Bukosky, attorneys for appellant
            Bergen County PBA Local 49 (Michael Albert
            Bukosky, of counsel and on the briefs; Corey Michael
            Sargeant, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent New Jersey Civil Service Commission
            (Donna Sue Arons, Assistant Attorney General, of
            counsel; Pamela N. Ullman, Deputy Attorney General,
            on the brief).

PER CURIAM

      This matter presents the latest appeal arising from the Bergen County

Sheriff's Office's (BCSO) absorption of the former Bergen County Police

Department (BCPD), and the BCSO's termination of former BCPD officers

pursuant to a layoff plan approved by the Civil Service Commission's (CSC). In

this appeal, the Police Benevolent Association, Local 49 (PBA), as a

representative of appellants, the BCPD officers impacted by the layoff plan,

appeals from the CSC's March 29, 2018 final agency decision finding that its

Division of Appeals & Regulatory Affairs (Agency Services) correctly

determined the layoff rights of the affected BCPD police officers. In reaching

its decision, the CSC incorporated the reasoning from its June 7, 2017 decision


                                                                       A-3466-17T3
                                      2
denying the PBA a stay of the Agency Services' approval of the BCSO's layoff

plan.

        On appeal, the PBA argues that the CSC "did not properly" determine the

officers' "displacement rights"; failed to "follow the statutory requirement[s]"

for layoffs being made "from an entire department not a target[ed] division";

failed to conduct an analysis comparing the duties of the sheriff's officers and

the county police officers, which have been determined to be "interchangeable

as a matter of law," or issue "a reasoned explanation based upon specific

findings of fact." We disagree and affirm because the PBA failed to establish

that the determination of appellants' layoff rights was arbitrary, capricious, or

unreasonable.

        The details of the realignment of the two law enforcement agencies is set

forth in our earlier opinion dismissing as moot the PBA's appeal from the CSC's

denial of the stay of the layoff plan's implementation. See In re Layoffs of

Bergen Cty. Sheriff's Dep't v. Bergen Cty. Sheriff's Office, No. A-4103-16 (App.

Div. Apr. 18, 2019) (slip op. at 3-4).1 There, we explained that after the


1
   Our opinion addressed two consolidated matters: "In A-4103-16, the PBA
appeal[ed] from . . . the [CSC's] denying a stay of the layoff plan. In A-4516-
16, the PBA appeal[ed] from a June 6, 2017 order of the Chancery Division that
dismissed an action filed by the PBA to enjoin the BCSO from implementing


                                                                         A-3466-17T3
                                        3
realignment, the BCPD officers were to be part of a separate unit within the

BCSO. Id., slip op. at 5. Although it was originally contemplated that BCPD

officers were to be eliminated over time through attrition, circumstances

changed in March 2017, when the BCSO reevaluated its needs due to new

courthouse security plans promulgated by our Supreme Court. Id. slip op. at 5-

7. The BCSO submitted to the CSC a new layoff plan that called for the

reduction in the BCPD officers so that the new BCSO officers could be hired to

meet the staffing requirements for the security plans. Id. slip op. at 6-7. In

formulating the layoff plan, the BCSO considered alternatives, including lateral

transfers of the BCPD officers, but found they were not "the best means of

achieving . . . the goals of efficiency and economy in the operations of the

[BCSO] in furtherance of the public interest." Id. slip op. at 7 (alterations in

original).

      The PBA filed objections to the plan with the CSC. Id. slip op. at 7-8. As

we described in our last opinion,

             the PBA filed a petition with the CSC on April 17,
             2017, requesting "relaxation to consider petitioner[']s

the layoff plan for failure to exhaust administrative remedies." Id., slip op. at 3.
We dismissed the appeals as moot because while the earlier appeal was pending,
the BCSO carried out the layoff plan and the only issue before us was a request
for a stay of the plan's implementation that had already occurred. Id., slip op. at
16.
                                                                            A-3466-17T3
                                         4
            application to establish a different layoff unit . . . [and]
            to deny approval of the layoff plan submitted by . . .
            [BCSO] under the totality of the circumstances." Those
            circumstances included the BCSO's failure to comply
            with N.J.A.C. 4A:8-1.3 and the fact that the Sheriff's
            reasons for layoffs [were] pre-textual. According to the
            PBA's submission, there was no verification of the
            Sheriff's need for layoffs and, because the PBA
            challenged the Sheriff's reasons, a hearing in the Office
            of Administrative Law (OAL) was required.

            [Ibid. (alterations in original).]

      Despite the PBA's petition, on April 24, 2017, Agency Services approved

the BCSO layoff plan without any "mention of the PBA's petition." Id. slip op.

at 8. The PBA then sought a stay of the plan's implementation. Ibid. At that

time, among other reasons, the PBA argued the layoff plan was not adopted in

good faith, the contemplated layoff unit should have included the entire BCSO,

and the plan violated the BCPD officers' statutory rights under N.J.S.A. 11A:8-

1. It argued that the entire department should be considered as the layoff unit

because the roles of the BCSO officers and the BCPD officers were identical,

and with minimal training, the BCPD officers could qualify to serve as BCSO

officers.

      "[O]n June 7, 2017, the CSC issued a final decision denying the PBA's

request for a stay." Id. slip op. at 10. In the CSC's decision it "addressed each



                                                                           A-3466-17T3
                                         5
of the PBA's contentions and explained in detail why it concluded that the PBA

failed to meet the criteria for a stay under N.J.A.C. 4A:2-1.2." Ibid.

        In the decision, the CSC addressed the PBA's claims about the need to

expand the layoff unit to the entire BCSO and its view that sheriff's officers and

county police officers had nearly identical titles and duties. The CSC found that

the roles of the BCPD officers and the BCSO officers differed from one another.

It indicated that the differences and responsibilities were "consistent with

classification studies and evaluations conducted by the [f]ederal government."

The CSC explained that the BCPD officers and the BCSO officers fall into two

different occupational categories, even though they were under the same class

code.

        Based on the United States Department of Labor's (USDOL) Standard

Occupational Classification System, the BCPD officers fell under the category

of "Police Officers and Detectives, Public Service," which included the

following occupations: those "concerned with patrolling assigned beat on foot,

on motorcycle, in patrol car, or on horseback to control traffic, preventing crime

or disturbance of peace, arresting violators, noting suspicious persons and

establishments, submitting reports to superior officer, dispersing unruly crowds

at public gatherings, and issuing tickets to traffic violators." On the other han d,


                                                                            A-3466-17T3
                                         6
the BCSO officers were considered under the category of "Sheriffs and Bailiffs,"

which included those "concerned with enforcing law and order in

unincorporated districts, maintaining order in court and serving summonses."

      Further, unlike the BCPD officers, under N.J.S.A. 40A:9-117.6, sheriff's

officers "perform the duties involved in attending the courts . . . or in serving

court processes, or in the investigation and apprehension of violators of the law,

or in criminal identification, or in ballistics, or in any related work" determined

appropriate for a sheriff's officer. The CSC also described the functions of the

BCPD officers under N.J.S.A. 40A:14-107, which included enforcement of:

            (1) All rules and regulations made and promulgated by
            the governing body of the county governing the use of
            by the public, and the welfare of the public on, county
            highways and roads;

            (2) All provisions of chapter 171 (Sunday observances)
            of Title 2A of the New Jersey Statutes;

            (3) All provisions of Title 39 (Motor Vehicles and
            Traffic Regulation) of the Revised Statutes;

            (4) All provisions of Title 2C of the New Jersey
            Statutes; and

            (5) All rules and regulations made and promulgated by
            the governing body of the county respecting the general
            health, safety and welfare of the public within the
            territorial limits of the county.



                                                                           A-3466-17T3
                                        7
      The CSC also compared those duties and gave examples of work for both

positions as indicated in certain worksheets. Based on the differences between

county police officers' duties and those of sheriff's officers, the CSC determined

the two positions were different under N.J.A.C. 4A:8-2.1(a).

      Addressing the PBA's argument that the layoff unit should be expanded,

the CSC concluded that there was not "any unique circumstances . . . in this

matter to relax the rules for an expansion of the layoff unit." The CSC found

that this case was distinguishable from In re Donohue, 329 N.J. Super. 488

(2000), a case relied upon by the PBA, because that case dealt with a plan that

"impact[ed] a common title." In Donohue, the reorganization was different than

the BCPD's "realignment" with the BCSO because "the [BCPD] Officers . . .

were not separated from their autonomous agency at any time."

      The CSC held that Agency Services properly approved the BCSO's layoff

plan for "economy and efficiency" and that alternatives were not feasible. It

further held that the PBA's argument that the BCPD officers should be

reassigned to the BCSO roles was not ripe for consideration. Instead, that issue

"pertain[ed] to the good faith of the layoffs." The only harm that would arise

by waiting for the OAL to hear the matter, if a complaint was filed after the




                                                                          A-3466-17T3
                                        8
layoffs occurred, was "financial with nature," which could be remedied in

backpay.

      We denied the PBA's ensuing application for an emergent stay. In re

Layoffs of Bergen Cty. Sheriff's Dep't, slip. op. at 9. Thereafter the PBA filed

an administrative appeal "on June 14, 2017 [and August 1, 2017], challenging

the good faith of the proposed layoffs and raising issues about the wrongful

effect of the plan on the lateral and demotional rights or seniority interests of

the impacted employees." Id. slip op. at 11. The PBA argued that errors were

made in determining demotional rights based on seniority determinations due to

the retirement of two impacted BCPD officers and other issues relative to

individual employees. It also contended that the impacted BCPD officers were

entitled to lateral rights of the BCSO officers' positions.

      Agency Services denied the appeal on September 14, 2017, after finding

"no errors in the seniority determinations." It stated that all employees serving

titles as BCPD officers "were subject to the layoff" based on the June 7, 2017

decision by the CSC. Further, it held that lateral title rights as against the BCSO

officers were not applicable to the BCPD officers also based on the CSC's June




                                                                           A-3466-17T3
                                         9
7, 2017 decision. As to the PBA's good faith claims, Agency Services referred

the matter to the OAL.2

        On September 28, 2017, the PBA requested that the CSC reconsider

Agency Services' September 14, 2017 decision. The request for reconsideration

did not raise any argument about the identification or expansion of the layoff

unit or the comparison of titles between BCSO and BCPD officers. Instead, it

focused upon seniority displacement rights that it argued were not properly

considered as a result of one of the BCPD officer's retirement. Additionally, the

PBA contended that there were timeframe issues in making the determination

that Agency Services did not properly consider. As argued by the PBA, the

effective date of the layoff plan determined the impact of the officer's retirement

on other officers' demotional rights.

        On March 29, 2018, the CSC denied the request. In its written decision,

it explained that its June 7, 2017 determination explained "the rationale for the

layoffs." It addressed the issue raised about the BCPD officer's retirement and

determined the "layoff rights were properly determined." It found that the layoff

rights were not available against the BCSO officers and the affected officers'

demotional rights were determined in accordance with N.J.A.C. 4A:8-2.2(a),


2
    According to the CSC, the hearing has yet to occur.
                                                                           A-3466-17T3
                                        10
N.J.A.C. 4A:8-2.2(c), and N.J.A.C. 4A:8-2.4(b). It confirmed that while the

BCPD sergeants, lieutenants, and captains had displacement rights against the

other BCPD officers, the BCPD police officers did not have displacement rights.

This appeal followed.

      Our "review of an administrative agency decision is limited." In re Tukes,

449 N.J. Super. 143, 156 (App. Div. 2017) (citing In re Herrmann, 192 N.J. 19,

27 (2007)); see also Allstars Auto Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234

N.J. 150, 157 (2018). "A 'strong presumption of reasonableness attaches' to the

[CSC]'s decision." In re Tukes, 449 N.J. Super. at 156 (quoting In re Carroll,

339 N.J. Super. 429, 437 (App. Div. 2001)). In our review, we are "mindful of,

and deferential to, the agency's 'expertise and superior knowledge of a particular

field,'" Allstars Auto Grp., Inc., 234 N.J. at 158 (quoting Circus Liquors, Inc. v.

Governing Body of Middletown Twp., 199 N.J. 1, 10 (2009)), and we will not

interfere with a final agency decision unless it is "arbitrary, capricious, or

unreasonable, or . . . lacks fair support in the record." In re Herrmann, 192 N.J.

at 27-28.

      In our review, we consider only:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law;


                                                                           A-3466-17T3
                                       11
            (2) whether the record contains substantial evidence to
            support the findings on which the agency based its
            action; and

            (3) whether in applying the legislative policies to the
            facts, the agency clearly erred in reaching a conclusion
            that could not reasonably have been made on a showing
            of the relevant factors.

            [Allstars Auto Grp., Inc., 234 N.J. at 157 (quoting In re
            Stallworth, 208 N.J. 182, 194 (2011))].

     We "give 'great deference' to an agency's 'interpretation of statutes within

its scope of authority and its adoption of rules implementing' the laws for which

it is responsible." Hargrove v. Sleepy's, LLC, 220 N.J. 289, 302 (2015) (quoting

N.J. Ass'n of School Adm'rs v. Schundler, 211 N.J. 535, 549 (2012)). We will

not interfere unless an agency's determination is "patently incompatible with the

language and spirit of the law." In re Hudson Cty. Prob. Dep't., 178 N.J. Super.

362, 371 (App. Div. 1981) (quoting Walsh v. Dep't of Civil Serv., 32 N.J. Super.

39, 44 (App. Div. 1954), certif. granted, 17 N.J. 182 (1955)). However, although

we afford great deference to the agency's interpretation, we are not bound by an

agency's interpretation of a statute or a legal issue. Mondsini v. Local Fin. Bd.,

458 N.J. Super. 290, 297 (App. Div. 2019).

     We turn first to the PBA's argument that the CSC, in its March 2018

decision, did not address substantive claims made by the PBA or properly


                                                                          A-3466-17T3
                                       12
conduct a merits adjudication concerning the officers' displacement rights as "it

failed to review . . . evidence [provided by the officers] and give it at least some

consideration." According to the PBA, the CSC failed to "render a reasoned

explanation based upon specific findings of fact," explaining "how it actually

'weighed the merits' of [the PBA's] claims" because it failed to address title

comparability in its final decision. We disagree.

      We conclude that the CSC's final decision that incorporated its earlier

findings and conclusions of law satisfied its obligation to provide an adequate

statement of reasons for its decision. See In re Orban/Square Props., LLC, 461

N.J. Super. 57, 77-78 (App. Div. 2019) ("[F]indings of fact [must] be

sufficiently specific under the circumstances of the particular case to enable the

reviewing court to intelligently review an administrative decision and ascertain

if the facts upon which the order is based afford a reasonable basis for such

order." (Alterations in original) (quoting In re Arbitration between N.J. Bell

Tel. Co. v. Commc'ns Workers of Am., 5 N.J. 354, 377 (1950))). We find no

merit to the PBA's contention that the CSC's March 2018 decision failed to

address substantive claims, especially in light of the issues raised by the PBA in

its request for reconsideration.




                                                                            A-3466-17T3
                                        13
     The decision was issued in response to the PBA's September 28, 2017 letter

asking for reconsideration and recalculation of the seniority rights of BCPD

employees because of certain retirements that previously took place. The PBA's

letter did not address the lateral and demotional rights of the BCPD officers or

the expansion of the layoff unit, as the PBA now raises in this appeal. For that

reason, there was no need for the CSC to address that issue beyond what was

discussed in its June 7, 2017 decision. Nevertheless, we address the PBA's

contentions about the layoff unit and the BCPD officers' layoff and demotional

rights because we earlier believed that those contentions would have been

addressed in our prior opinion regarding the CSC's denial of a stay of the layoff

plan's implementation.3

     We begin with the PBA's challenge to the layoff unit. According to the

PBA, by not expanding the layoff unit, the CSC "circumscribe[d] the lateral




3
  On May 30, 2018 we entered an order barring this issue from being addressed
in this appeal because it appeared to be the subject of the appeal then pending
under A-4103-16. However, as already noted, we dismissed that appeal for
unrelated reasons and noted in that opinion that this issue was the subject of this
appeal. At the time of our earlier opinion, we were not aware of the May 30,
2018 order issued by another panel of this court. Under these circumstances we
choose to address the issue now.


                                                                           A-3466-17T3
                                       14
layoff interests of the affected employees," "in violation of State statutes and the

regulatory code." We disagree.

     In implementing layoffs, there must be a layoff unit, which is "a

department in a county . . . except that the commission may establish broader

layoff units. [4]" N.J.S.A. 11A:8-1(c).


4
  If parties are in compliance with the time-restraints under N.J.A.C 4A:8-1.4,
an expanded layoff unit can be requested if the following procedures are
followed:
             1. A request may be submitted by an appointing
             authority to the Chairperson or the matter may be
             initiated by the Chairperson.

            2. Notice of the request shall be provided by the
            appointing authority to affected negotiations
            representatives upon submission to the Chairperson.

            3. After receipt of the request, the Chairperson shall
            specify a period of time, which in no event shall be less
            than [twenty] days, during which affected employees
            and negotiations representatives may submit written
            comment and recommendations.

            4. Thereafter, the Chairperson shall issue a
            determination approving, modifying, or rejecting the
            proposed layoff unit, after considering:

                   i.    The need for a unit larger than a
                         department;

                   ii.   The functional and organizational structure
                         of the local jurisdiction;


                                                                            A-3466-17T3
                                          15
      The PBA's argument that there was a basis to expand the layoff unit is

unsupported by the facts. We conclude that although not addressed by the CSC

in its March 2018 decision, the creation of the Bureau of Police Services staffed

by the former BCPD officers, as part of the unusual realignment of the former

county police department with the BCSO, qualified as a layoff unit under

N.J.S.A. 11A:8-1(c). However, and as the CSC determined, that fact only has

meaning here to the extent that the BCPD officers had any lateral rights against

BCSO employees. "[L]ateral title right[s] exist[] only if the [CSC] determines

that there are titles comparable to the affected title within the layoff unit." In re

Tukes, 449 N.J. Super. at 148.

      Here, in its June 7, 2017 decision, the CSC conducted an exhaustive

comparison of the roles and duties of county police officers and county sheriffs'




                   iii.   The number of employees, funding source
                          and job titles in the proposed unit;

                   iv.    The effect upon employee layoff rights;
                          and

                   v.     The impact upon service to departmental
                          clientele and the public.

             [N.J.A.C. 4A:8-1.5(c).]


                                                                             A-3466-17T3
                                        16
officers and determined that the BCPD officers did not have any lateral rights to

the BCSO because their functions were too dissimilar. To the extent that

comparison was correct, whether the layoff unit should have been expanded is

immaterial.

     We turn therefore to the CSC's analysis of the two job functions.

According to the PBA, applying the criteria under N.J.S.A. 11A:8-1 and

N.J.A.C. 4A:8-2.1, the CSC failed to properly compare sheriff's officers' and

county police officers' titles and duties, which it contends "are more likely

identical than similar," before reaching its final determination. It also contends

that under N.J.S.A. 40A:14-180, the BCSO officers and the BCPD officers "are

compatible as a matter of law." Further, it argues that because special class II

officers under N.J.S.A. 40A:9-117(b) "have been determined as fully equipped

to perform [c]ourt [r]oom [s]ecurity," so too can a BCPD officer, who holds

"more plenary police powers."

     At the outset, we acknowledge that "[t]he exercise of lateral or demotional

title rights may have a serious impact on other government workers, who may

be displaced, as well as on the appointing authority, whose work force may be

rearranged." In re Donohue, 329 N.J. Super. at 494-95, 497 (addressing the

finality for appeal purposes of a determination denying expansion of a layoff


                                                                          A-3466-17T3
                                       17
unit and reclassification of a title).       To properly determine layoff rights,

"requires the application of uniform regulatory criteria based upon a careful

analysis of job qualifications and duties articulated in the job specifications of

the targeted employee, as compared to the job specifications of those titles

within the layoff unit to which the targeted individual might have rights." Id. at

497.

       When a civil service employee's position is targeted for layoff, he or she

is provided applicable lateral and demotional title rights. N.J.S.A. 11A:8-1(f).

Where an employee believes his or her layoff rights "were determined and/or

applied incorrectly," he or she has a right to appeal to the CSC, which then

reviews, de novo, "the written record" in making its determination. N.J.A.C.

4A:8-2.6(a)(2); see also Henry v. Rahway State Prison, 81 N.J. 571, 579 (1980)

(approving the CSC's de novo review of appeals). In the appeal, "[t]he burden

of proof is on the appellant." N.J.A.C. 4A:8-2.6(c).

       In re Tukes, we set forth the definition of an employee's layoff rights and

the considerations the CSC must look to when determining whether lateral rights

exist. There we stated the following:

             A "demotional title right" is the right of an employee
             whose title is the target of a layoff to displace "an
             employee in the layoff unit holding a title determined
             [by the Commission] to be lower than, but related to the

                                                                          A-3466-17T3
                                        18
affected title of the employee." N.J.A.C. 4A:8-2.1(b).
Permanent employees also have displacement rights to
"any title previously held on a permanent basis within
current continuous service." N.J.A.C. 4A:8-2.2(f). For
these rights, "[d]isplacement may be made only on the
basis of greater permanent continuous service . . . ."
Ibid. These further rights "shall not be granted when
the employee has either lateral title rights options, or
demotional title rights options to a title with a higher
class code than the previously held title, within the
selected job locations." N.J.A.C. 4A:8-2.2(f)(1).

. . . . A "lateral title right" is defined as "the right of a
permanent employee to exercise displacement
rights . . . against an employee in the layoff unit
holding a title determined to be the same or comparable
to the affected title of the employee." N.J.A.C. 4A:8-
2.1(a).

In order for two positions to have lateral title rights to
each other, the titles, duties, and education and
experience requirements for the two positions do not
have to be identical. N.J.S.A. 11A:8-1(e). Instead, the
titles need only have "substantially similar duties and
responsibilities"; "similar" education and training
requirements; and "similar" special skills, licenses
certification or registration requirements. Ibid.

In addition, titles may be deemed "lateral" to each other
even when an employee who is "bumping" from one
lateral title to another has never performed the actual
duties of the title to which he or she is moving. Ibid.
Thus, one title can be deemed lateral to another when
the "employees in [the] affected title, with minimal
training and orientation, could perform the duties of the
designated title by virtue of having qualified for the
affected title[.]" Ibid. (emphasis added).


                                                                A-3466-17T3
                            19
            A lateral title right exists only if the Commission
            determines that there are titles comparable to the
            affected title within the layoff unit. The determination
            of "title comparability" is made by the Commission
            based upon four factors:

                  1. The title(s) shall have substantially
                  similar duties and responsibilities and the
                  same class code;

                  2. The education and experience
                  requirements for the title(s) are the same or
                  similar and the mandatory requirements
                  shall not exceed those of the affected title;

                  3. There shall be no special skills, license,
                  certification or registration requirements
                  which are not also mandatory for the
                  affected title; and

                  4. Any employee in the affected title with
                  minimal training and orientation could
                  perform the duties of the designated title by
                  virtue of having qualified for the affected
                  title.

                  [N.J.A.C. 4A:8-2.1(a).]

            [In re Tukes, 449 N.J. Super. at 147-49 (first, second,
            third, fifth, sixth, and seventh alterations in original)
            (emphasis added).]

      In re Tukes, we affirmed the CSC's decision that two different positions

were similar in nature as both positions were involved in "para-medical

activities." Id. at 150. In making this decision, the CSC indicated that the two


                                                                        A-3466-17T3
                                      20
roles had the exact same class code and occupational group number. Id. at 149.

Only after the CSC determined that the positions were similar enough, through

analyzing the job descriptions and examples of work, did the CSC then move on

to the rest of the factors under N.J.A.C. 4A:8-2.1(a). Id. at 149-52. That

analysis included reliance upon the Standard Occupational Classification

System used by the CSC in this case. Id. at 149. We determined that the

educational and experience requirements were identical, there were no special

licenses needed besides having a driver's license, and through minimal training

one could be employed in either position. Id. at 151-52.

      Here, the CSC correctly determined that the roles of the BCPD police

officers and the BCSO officers differed from each other. The CSC went through

the classifications of both positions and determined that the two titles had

different occupational groups and were not similar enough under N.J.A.C. 4A:8-

2.1(a)(1). Its conclusion was well supported by the record. The CSC conducted

a comprehensive comparison between the BCPD officers and the BCSO officers,

including differences between the duties and roles of the two positions. We

have no cause to disagree with that analysis.     We only add the following

remarks.




                                                                       A-3466-17T3
                                     21
      While the PBA is correct in claiming that BCPD officers and BCSO

officers have many similar duties and responsibilities, it fails to recognize

foundational differences between the two titles. A BCSO officer gets his or her

authority through the New Jersey Constitution. See N.J. Const., art. VII, § 2.

Additionally, the BCPD and the BCSO have historically been separate entities.

Specifically, the BCPD was a division of the county's Department of Public

Safety, led by a director appointed by the county executive. The county sheriff

was the head of a separate department with officers under his or her jurisdiction.

      Most significant to the CSC's determination were the differences in the

duties and roles of offices in the two departments.        Sheriff's officers are

traditionally responsible for overseeing county correctional facilities and

securing county courthouses. See State v. Tedesco, 214 N.J. 177, 197 (2013);

State v. Zhu, 165 N.J. 544, 557 (2000); Essex Cty. Corr. Officers PBA Local

No. 382 v. County of Essex, 439 N.J. Super. 107, 118 n.2 (App. Div. 2014);

County of Gloucester v. Pub. Emp't Relations Comm'n, 107 N.J. Super. 150,

157-58 (App. Div. 1969), aff'd, 55 N.J. 33 (1970). They are assigned to both

the criminal and civil courts, as well as to non-courtroom areas of the

courthouse, such as central judicial processing, the security post at the entrance

to the courthouse, and the elevator. A sheriff's officer is responsible for the


                                                                          A-3466-17T3
                                       22
protection of jurors and facilitating their deliberations.      See, e.g., State v.

Dorsainvil, 435 N.J. Super. 449, 479, 483-84 (App. Div. 2014); State v. Tindell,

417 N.J. Super. 530, 558-61 (App. Div. 2011).            They are responsible for

transporting and delivering both county and state prisoners each day and

monitoring them while within the justice facilities, including while in holding

cells waiting to be brought into court. They must supervise and facilitate an

attorney's ability to speak to his or her client, which involves securing their own

weapons, securing the prisoner, and guarding both during the interview. See

State v. Russell, 384 N.J. Super. 586, 594 n.3 (App. Div. 2006) (explaining that

sheriff's officers are experts in security for criminal courts), overruled in part on

other grounds by State v. Kuchera, 198 N.J. 482 (2009).

      While the BCPD officers were responsible for patrolling and protecting,

the PBA fails to recognize the added training needed to secure prisoners, protect

judges, jurors, and the public, and to be at times in the presence of prisoners

who have been accused or have already committed serious crimes.                    To

effectively deal with these safety and risk factors, the New Jersey Supreme

Court mandated that each courtroom with a judge or a hearing officer be

equipped with an armed sheriff's officer, not an officer of the BCPD or other

police departments.


                                                                             A-3466-17T3
                                        23
      Once the CSC correctly determined that the two positions were different,

and, for that reason, the affected BCPD officers had no lateral rights against the

BCSO employees, there was no reason for it to continue the analysis and

consider N.J.A.C. 4A:8-2.1(a)(2) to (4).      We have no cause to disturb its

decision.

      Finally, we conclude that the PBA's remaining arguments, including the

one relating to Special Class II officers, are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(D).

      Affirmed.




                                                                          A-3466-17T3
                                       24